Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4-8, 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Son et al. (US20160130740) in view of Choi et al. (US20170356120).
Regarding claim 1, Son et al. teaches a washing machine (see abstract) comprising: a tub 132 configure to receive water; a drum 134 rotatably disposed in the tub 132 and configured to receive laundry; a first nozzle 160 and a second nozzle 170 that are configured to spray water into the drum 134; a pump 148 configured to circulate water discharged from the tub 132, the pump 148 comprising a first circulation port 148a and a second circulation port 148b that are configured to discharge water; a first circulation pipe 151 configured to guide, to the first nozzle 160, water discharged through the first circulation port 148a; and a second circulation pipe 152 configured to guide, to the second nozzle 170, water discharged through the second circulation port 148b, wherein the pump 148 comprises: an impeller configured to be rotated by the torque to thereby generate a water current, and a pump housing that defines a housing space accommodating, the pump housing comprising the first circulation port 148a in communication with the housing space, the second circulation port 148b in communication with the housing space, and a water introducing port configured to guide, to the housing space, water discharged from the tub 132 (see figures 1-3, paragraphs [0032]-[0036], [0053]-[0055]). Son et al. does not explicitly teach the biased water current guide and cut off portion. Choi et al. teaches a washing machine (see abstract) with a pump including a pump motor for providing torque to the impeller 125 and a pump housing 110 comprising a rotating water current guide part (see central portion of reference number 115) and a biased water current guide part (e.g. see left side portion of reference number 115) that are disposed on an inner circumferential surface defining the housing space, wherein the rotating water current guide part extends in a direction of rotation of the impeller 125 from a cut-off portion (see corner portion of reference number 115 between the rotating water current guide part and the biased water current guide part) on the inner circumferential surface of the pump housing 110, the cut- off portion being configured to branch the water current into a first flow running along the direction of rotation of the impeller 
Regarding claim 4, Son et al. and Choi et al. together teach the limitations of claim 1. Son et al. teaches in figure 2 that the first circulation port 148a and the second circulation port 148b extend in parallel to each other.
Regarding claim 5, Son et al. and Choi et al. together teach the limitations of claim 4. Choi et al. teaches in figures 6-10 that the biased water current guide part defines, at the cut-off portion, an acute angle relative to a reference line parallel to the first circulation port 117 in the direction of rotation of the impeller 125.
Regarding claim 6, Son et al. and Choi et al. together teach the limitations of claim 1. Son et al. teaches in figures 1-4 a cabinet 110 that accommodates the tub 132 therein and that defines a laundry entry hole at a front surface of the cabinet 110; and a gasket 120 that defines a passage that connects the laundry entry hole and a tub opening defined at a front surface of the tub 132, 
Regarding claim 7, Son et al. and Choi et al. together teach the limitations of claim 6. Son et al. also teaches in figures 5-6 a first distribution pipe 123 fixed to the gasket 120 and configured to guide, to the first nozzle 160, water suppled through the first circulation pipe 151; and a second distribution pipe 124 fixed to the gasket 120 and configured to guide, to the second nozzle 170, water supplied through the second circulation pipe 152. Son et al. does not explicitly teach that the first and second nozzles each comprise a plurality of nozzles. However, since Son et al. teaches that each nozzle allows for the distribution and direction of spray water, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention that increasing the number of nozzles would allow for greater spray coverage. Furthermore, it has been determined that the duplication of parts constitutes an obvious design choice to one of ordinary skill in the art absent persuasive evidence that a new and unexpected result is produced. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).
Regarding claim 8
Regarding claims 15-18, Son et al. teaches a washing machine (see abstract) comprising: a tub 132 configure to receive water; a drum 134 rotatably disposed in the tub 132 and configured to receive laundry; a first nozzle 160 and a second nozzle 170 that are configured to spray water into the drum 134; a pump 148 configured to circulate water discharged from the tub 132, the pump 148 comprising a first circulation port 148a and a second circulation port 148b that are configured to discharge water; a first circulation pipe 151 configured to guide, to the first nozzle 160, water discharged through the first circulation port 148a; and a second circulation pipe 152 configured to guide, to the second nozzle 170, water discharged through the second circulation port 148b, wherein the pump 148 comprises: an impeller configured to be rotated by the torque to thereby generate a water current, and a pump housing that defines a housing space accommodating, the pump housing comprising the first circulation port 148a in communication with the housing space, the second circulation port 148b in communication with the housing space, and a water introducing port configured to guide, to the housing space, water discharged from the tub 132 (see figures 1-3, paragraphs [0032]-[0036], [0053]-[0055]). Son et al. does not explicitly teach the cut off portion. Choi et al. teaches a washing machine (see abstract) with a pump including a pump motor for providing torque to the impeller 125 and a pump housing 110 that defines a housing space accommodating the impeller 125, the pump housing 110 comprising the first circulation port 117 in communication with the housing space, the second circulation port 118 in communication with the housing space, and a water introducing port 113 configured to guide, to the housing space, water discharged from the tub 18, wherein the first circulation port 117 is disposed between a cut-off portion (see left corner portion of reference number 115) of the pump housing 110 and the second circulation port 118, and wherein the cut-off portion  protrudes from an inner circumferential surface of the pump housing 110 toward the center of rotation of the impeller 125 such that a distance between a center of .

Allowable Subject Matter
Claims 2-3, 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 9-14 are allowed.
The closest prior art of record is Son et al. (US20160130740). Son et al. fails to teach/disclose all of the limitations of claims 2-3, 9-14 and 19-20, including the following limitations of independent claim 9: “biased water current guide part that is bent from the cut-off portion and that extends from the rotating water current guide part to the first entrance hole to thereby guide the second flow to the first circulation port”. Further, no other prior art was located that fairly suggested the claimed invention in whole or in part along with the requisite motivation form combination to anticipate or render the claimed invention obvious.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TINSAE B AYALEW whose telephone number is (571)270-0256.  The examiner can normally be reached on Monday-Friday, 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL BARR can be reached on 571-272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/TINSAE B AYALEW/               EXAMINER, Art Unit 1711